As Filed With the Securities and Exchange Commission on June 24 , 2014 Registration No.333-195659 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-1 ON FORM S-3 UNDER THE SECURITIES ACT OF 1933 FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 58-2342021 (I.R.S. Employer Identification No.) 420 Lexington Avenue, Suite 1718 New York, NY 10170 (212) 201-2400 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Gordon Hutchins, Jr. President, Chief Operating Officer and Acting Chief Financial Officer Fusion Telecommunications International, Inc. 420 Lexington Avenue, Suite 1718 New York, New York 10170 Telephone: (212) 201-2400 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Steven I. Weinberger, Esq. Steven I. Weinberger, P.A. 1200 N. Federal Highway, Suite 200 Boca Raton, Florida 33432 Telephone: (561) 210-8516 Facsimile: (888) 825-6417 As soon as possible following the effective date of the registration statement (Approximate Date of Commencement of Proposed Sale to the Public) If any of the securities being registered on this Form to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, please check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Title of each class of securities to be registered Amount to be Registered (1) Proposed maximum offering price per unit (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common stock, par value $.01 per share (3) $ $ $ Common stock, par value $.01 per share (4) $ $ $ Common stock, par value $.01 per share (5) $ $ $ Common stock, par value $.01 per share (6) $ $ $ Common stock, par value $.01 per share (7) $ $ $ Total amount of Registration Fee $ $ Pursuant to Rule 416 under the Securities Act of 1933, there are also being registered such additional number of shares as may be issuable as a result of stock splits, dividends, reclassifications and similar adjustment provisions applicable to the securities being registered. Estimated solely for the purpose of calculating the registration fee. Consists of shares of outstanding common stock. Consists of common stock issuable upon conversion of preferred stock issued in connection with the registrant’s 2013 private placement of Series B-2 preferred stock and warrants to purchase common stock. Consists of common stock issuable upon exercise of warrants to purchase common stock issued in connection with the registrant’s 2013 private placement of Series B-2 preferred stock and warrants to purchase common stock. Consists of common stock issuable upon exercise of warrants exercisable at $0.50 per share issued in connection with the registrant’s issuance of senior debt.The registrant has agreed to reimburse the warrant holders for the aggregate amount of the exercise price upon exercise of these warrants. Consists of common stock issuable upon exercise of various warrants, exercisable at prices not exceeding $8.50 per share. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Dated June 24, 2014 Preliminary Prospectus FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. 8,414,904 Shares of Common Stock This prospectus covers the resale of an aggregate of 8,414,904 shares of common stock of Fusion Telecommunications International, Inc. which may be offered from time to time by certain selling security holders identified elsewhere in this prospectus. The shares being resold consist of: ● 1,213,040 shares of issued and outstanding common stock; ● 4,049,100 shares of common stock issuable upon conversion of outstanding Series B-2 Preferred Stock; and ● 3,152,764 shares of common stock issuable upon exercise of outstanding common stock purchase warrants. We are registering these shares of common stock for resale by the selling security holders named in this prospectus, or their respective successors and permitted assigns. We will not receive any proceeds from the sale of these shares by the selling security holders, but we may receive proceeds from the exercise of the warrants, if exercised. These shares are being registered to permit the selling security holders to sell shares of common stock from time to time, in amounts, at prices and on terms determined at the time of sale. The selling security holders may sell these shares through ordinary brokerage transactions, directly to market makers of our shares or through any other means described elsewhere in this prospectus under the caption “Plan of Distribution.” Our common stock is currently quoted on The Nasdaq Capital Market and trades under the symbol “FSNN.” On June 17, 2014, the closing price for our common stock was $6.66 per share. This investment involves a high degree of risk. You should purchase these securities only if you can afford a complete loss of your investment. See “Risk Factors” beginning at page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2014. PROSPECTUS SUMMARY Because this is a summary, it does not contain all the information about us that may be important to you and that you should consider in making your investment decision. To understand this offering fully, you should read this summary together with the additional detailed information included elsewhere in this prospectus, or incorporated by reference into this prospectus, including the financial statements and related notes. You should carefully consider, among other things, the matters discussed in “Risk Factors.” As more fully described elsewhere in this prospectus, we have incorporated certain reports and other information we previously filed with the SEC into this prospectus.To the extent that this prospectus includes information as of a later date than the information incorporated by reference, the information in this prospectus shall update and supersede such previous filed information. Our Company Fusion Telecommunications International, Inc. (“Fusion,” “we,” “us” or “the Company”) offers a comprehensive suite of cloud communications, cloud connectivity, and managed cloud-based applications solutions to small, medium and large businesses, and domestic and international voice services to communications carriers worldwide.Our advanced, proprietary cloud services platform enables the integration of leading edge solutions in the cloud, increasing customer collaboration and productivity by seamlessly connecting employees, partners, customers and vendors.We currently operate in two business segments; Business Services and Carrier Services. Through our Business Services business segment, we offer business products and services that are device and location agnostic and include cloud-based voice, cloud connectivity and a complement of additional cloud solutions such as storage, security and disaster recovery.Our advanced business services are flexible, scalable and rapidly deployed, lowering customers’ costs of ownership and increasing productivity. Through our Carrier Services business segment, we offer domestic and international voice termination services to telecommunications carriers throughout the world, with a particular focus on providing services to and from emerging markets in Asia, the Middle East, Africa, Latin America, and the Caribbean.These services primarily utilize VoIP termination.We currently interconnect with over 270 carrier customers and vendors, who include U.S.-based carriers sending voice traffic to international destinations and foreign carriers sending voice traffic to the U.S. and internationally. Recent Events On May 13, 2014, amendments to the Company’s Certificate of Incorporation became effective to (a) implement a 1-for-50 reverse stock split (the “Reverse Stock Split”) of the Company’s outstanding common stock, and (b) decrease the total number of authorized shares of common stock to 18 million.On theeffective date of the Reverse Stock Split, each 50 shares of the Company’s issued and outstanding common stock was automatically, and without any action on the part of the respective holders, combined and converted into 1 issued and outstanding share of common stock.The Reverse Stock Split resulted in a reduction in the number of issued and outstanding shares of the Company’s common stock from 307,662,828 to 6,147,663.No fractional shares were issued as a result of the Reverse Stock Split and all fractional shares to which a stockholder was otherwise entitled were rounded up to the nearest whole share.All common share amounts presented hereingive effect to the Reverse Stock Split. 1 On June 2, 2014, the Company received notice that its application for the listing of its common stock on The Nasdaq Capital Market (“NASDAQ”) was approved, and on June 9, 2014, the Company’s common stock commenced trading on NASDAQ under the symbol “FSNN.” On December 31, 2013, we completed the acquisition of substantially all of the cloud services assets used by BroadvoxGO!, LLC and its affiliate Cypress Communications, LLC (the “Broadvox Transaction”) in the operation of their cloud services business (the “Acquired Business”, or the “Broadvox Assets”). For the year ended December 31, 2013, the Acquired Business, which provides cloud-based voice, unified communications and cloud connectivity services, generated unaudited revenue of approximately $32.7 million, over 90% of which is monthly recurring.The Acquired Business is being integrated into Fusion’s NBS Business Services division. Common Stock Number Oustanding Prior to Offering: At May 31, 2014, 6,147,663 shares of our common stock are outstanding, without giving effect to the issuance of (a) 4,385,075 shares in the event of exercise of outstanding common stock purchase warrants exercisable at prices ranging from $0.50 to $83.50 per share, (b) 379,543 shares in the event of exercise of outstanding options at a weighted average price of $15.57 per share and (c) 4,724,695 shares issuable upon conversion of outstanding preferred stock. Number Oustanding Subsequent to Offering: Assuming the conversion of all of the preferred stock and the exercise of all of the warrants whose resale is covered by this prospectus, and the issuance of no additional shares, immediately following this offering there will be 13,349,527 shares of our common stock outstanding, without giving effect to the issuance of (a) 1,232,311 shares in the event of exercise of outstanding common stock purchase warrants exercisable at prices ranging from $4.25 to $83.50 per share, (b) 379,543 shares in the event of exercise of outstanding options at a weighted average price of $15.57 per share and (c) 675,595 shares issuable upon conversion of outstanding preferred stock. Trading Symbol (NASDAQ): FSNN 2 FORWARD-LOOKING STATEMENTS Certain statements and the discussion contained in this prospectus regarding the Company’s business and operations may include “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1996. Such statements consist of any statement other than a recitation of historical fact and can be identified by the use of forward-looking terminology such as “may,” “expect,” “anticipate,” “intend,” “estimate” or “continue” or the negative thereof or other variations thereof or comparable terminology. Investors are cautioned that all forward-looking statements are speculative, and there are certain risks and uncertainties that could cause actual events or results to differ from those referred to in such forward-looking statements. This disclosure highlights some of the important risks regarding the Company’s business. The most significant risk of the Company is its ability to secure needed capital on an ongoing basis to execute its business strategy. There may be additional risks associated with the integration of businesses following an acquisition, the Company’s ability to comply with its senior debt agreements, concentration of revenue from one source, competitors with broader product lines and greater resources, emergence into new markets, natural disasters, acts of war, terrorism or other events beyond the Company’s control, the termination of any of the Company’s significant contracts or partnerships, the Company’s ability to attract and retain highly qualified management, technical and sales personnel, and the other factors identified by us in this memorandum or from time to time in the Company’s filings with the SEC. However, the risks included should not be assumed to be the only things that could affect future performance. This prospectus, and other documents that we have incorporated by reference, contain forward-looking statements. Also, our management may make forward-looking statements orally to investors, analysts, the media and others. Forward-looking statements express our expectations or predictions of future events or results. They are not guarantees and are subject to many risks and uncertainties. There are a number of factors – many beyond our control – that could cause actual events or results to be significantly different from those described in the forward-looking statement. Any or all of our forward-looking statements in this prospectus or in any other public statements we make may turn out to be wrong. 3 RISK FACTORS An investment in our common stock is highly speculative. You should be aware you could lose the entire amount of your investment. Prior to making an investment decision, you should carefully read this entire prospectus and documents incorporated by reference into this prospectus and consider the following risk factors. The risks and uncertainties described below are not the only ones we face. There may be additional risks and uncertainties that are not known to us or that we do not consider to be material at this time. If the events described in these risks occur, our business, financial condition and results of operations could be adversely affected. As a result, the trading price of our common stock could decline. This prospectus and the documents incorporated by reference into this prospectus contain forward-looking statements that involve risks and uncertainties. Our actual results may differ significantly from the results discussed in the forward-looking statements. This section discusses the business risk factors that might cause those differences. Risks Related to Our Business We have a history of operating losses, working capital deficit, and stockholders’ deficit. There can be no assurance that we will ever achieve profitability or have sufficient funds to execute our business strategy. At March 31, 2014 we had working capital and stockholders’ equity of $6.3 million and $11.2 million, respectively.However, at December 31, 2013, we had working capital of $1.8 million and stockholders’ equity of approximately $7.0 million, and at December 31, 2012, we had a net working capital deficit of $8.3 million and a stockholders’ deficit of $6.1 million.Although we generated operating income of $0.3 million for the three months ended March 31, 2014, we have historically incurred losses from operations and for the years ended December 31, 2013 and 2012, we incurred net losses applicable to common stockholders of $5.5 million and $5.6 million, respectively.Our net income attributable to common stockholders of $1.0 million for the three months ended March 31, 2014 was largely attributable to a $2.6 million non-cash gain.In addition, we did not generate positive cash flow from operations for the three months ended March 31, 2014 or for the years ended December 31, 2013 and 2012.We may not be able to generate profits in the future and may not be able to support our operations or otherwise establish a return on invested capital.In addition, we may not have sufficient funds to execute our business strategy, requiring us to raise funds from the capital markets or other sources, resulting in dilution of our common stock. These losses, among other things, have had and may continue to have an adverse effect on our working capital, total assets and stockholders’ equity. The effects of natural disasters such as Hurricane Sandy or other events over which we have no controlcould significantly disrupt our operations and could have a material adverse impact on our business. Our Carrier Services operations were impacted by the effects of Hurricane Sandy in the Northeast region of the United States in late October of 2012.The severe weather conditions directly affected the ability of many of our customers and vendors to connect to us.As a result, we did not generate the same levels of revenues and gross profit that we believe we would have generated absent these abnormal conditions.Any future disruptions to the operation of our network, including acts of war, terrorism or other force majeure, could have a material adverse impact on our liquidity, financial condition and results of operations.Although we do carry business interruption insurance, we cannot assure you that our losses in the event of a natural disaster or other force majeure event would be completely covered by insurance. Our acquisitions of the Broadvox Assets and NBS do not provide assurance that the acquired operations will be accretive to our earnings or otherwise improve our results of operations. Acquisitions, such as our acquisition of the Broadvox Assets on December 31, 2013 and of NBS in the fourth quarter of 2012, involve the integration of previously separate businesses into a common enterprise in which it is envisioned that synergistic operations and economies of scale will result in improved financial performance.However, realization of these envisioned results are subject to numerous risks and uncertainties, including but not limited to: ● Diversion of management time and attention from daily operations; ● Difficulties integrating the acquired business, technologies and personnel into our business; 4 ● Potential loss of key employees, key contractual relationships or key customers of the acquiredbusiness; and ● Exposure to unforeseen liabilities of the acquired business Even though our acquisitions of the Broadvox Assets and NBS have been consummated, there is no assurance that the acquisitions will be or will continue to be accretive to our earnings or otherwise improve our results of operations. Failure to comply with the financial and other covenants contained in our senior debt agreements is an event of default under these agreements. Our acquisition of NBS was financed primarily through the issuance of senior notes in the aggregate principal amount of $16.5 million, and our acquisition of the Broadvox Assets resulted in the issuance of additional senior notes in the aggregate principal amount of $25.5 million.The terms of the senior notes contain a number of affirmative and negative covenants, including but not limited to, restrictions on paying indebtedness subordinate to the seniornotes, incurring additional indebtedness, making capital expenditures, dividend payments and cash distributions by subsidiaries.In addition, at all times while the senior notes are outstanding, we are required to maintain a minimum cash bank balance of $1 million, in excess of any amounts outstanding under a permitted working capital line of credit as well as any cash held by our Business Services business segment.We are also required to comply with various financial covenants, including leverage ratio, fixed charge coverage ratio and minimum levels of earnings before interest, taxes, depreciation and amortization.Failure to comply with any of the restrictive or financial covenants could result in an event of default and accelerated demand for repayment of the senior notes. We do not have the financialresources to repay the senior notes if they are accelerated. From time to time during the year ended December 31, 2013, the Company was not in compliance with the $1.0 million minimum cash balance requirement under the purchase agreement for the senior notes.On August 14, 2013 and November 12, 2013, the Company and the Lenders entered into amendment agreements whereby the lenders agreed to waive compliance with the $1.0 million minimum cash balance requirement and reduced the minimum cash balance requirement from $1.0 million to $0.5 million for certain periods. Although we have been in compliance with this covenant requirement since December 31, 2013, in the event we are unable to comply with this requirement or any of the other restrictive or financial covenantsin the future, there can be no assurance that we will be able to continue to get the appropriate waivers and amendments from our senior lenders. If we are unable to successfully manage the integration of our acquisitions, we may not benefit from our acquisition strategy. As part of our growth strategy, we seek to supplement internal growth with targeted acquisitions, including the recent acquisition of the Broadvox Assets.We may not be successful in integrating newly acquired companies into our day-to-day operations for a variety of possible reasons, including (a) our inability to retain the skilled managerial, technical, and sales personnel of acquired companies; (b) our inability to retain the customers of acquired companies; (c) our lack of success in integrating the services offered by acquired companies with our services to achieve a single package of service offerings; (d) our inability to establish and maintain uniform standards, controls, policies and procedures throughout our acquired companies; or (e) our inability to devote the management time required to successfully integrate acquired businesses. Our Carrier Services revenue performance is subject toboth internal and external influences, which have negatively impacted our revenues and may continue to do so in the future. During 2013 and 2012, the Company's Carrier Services revenue was negatively impacted not only by seasonal and economic market fluctuations, but also by a general decline in market rates for the termination of international voice traffic.We were also adversely affected by limits on our ability to provide extended payment terms to larger customers.We anticipate that these revenue growth constraints will be eased as the general economic conditions and the Company’s financial condition improve, but there is no assurance that we will be successful in our efforts to increase revenues and margin contribution in this business segment. 5 Our business is capital intensive, and we do not currently generate sufficient revenues to offset our operating expenses.If we are unable to obtain additional fundingif and when required, we may have to significantly curtail or possibly terminate our operations. We may require future capital in order to continue to fund our operating expenses and to otherwise execute our business plan and growth strategy.If we are unable to obtain additional financing or generate sales revenue sufficient to sustain our operations, we could be forced to significantly curtail or suspend our operations, including laying-off employees, selling assets and other measures. Additional capital may not be available to us when needed on terms that are acceptable to us, or at all. We have historically funded our working capital requirements through the sale of our equity securities.The sale of equity securities to fund operations is dilutive to the equity ownership of our existing stockholders.In the event we are unable to substantially increase our revenues to fund our operating expenses, we may be required to continue to fund operations through additional sales of our equity securities.Historically, limited cash resources have restricted our Carrier Services business segment’s ability to purchase termination capacity on shorter payment terms than the terms under which it is able to sell to our customers.Should this trend continue, it could limit our ability to grow our revenues and/or margins, or limit our ability to achieve our revenue and/or margin targets. If we are unable to manage our growth or implement our expansion strategy, we may increase our costs without increasing our revenues. We may not be able to expand our product offerings, client base and markets, or implement the other features of our business strategy at the rate or to the extent presently planned.Our projected growth will place a significant strain on our administrative, operational, and financial resources and may increase our costs.If we are unable to successfully manage our future growth, continue to upgrade our operating and financial control systems, recruit and hire necessary personnel or effectively manage unexpected expansion difficulties, we may not be able to maximize revenues or achieve profitability. Our ability to grow our business is dependent upon market developments and traffic patterns, which may lead us to make expenditures that do not result in increased revenues. Our purchase of network equipment and software will be based in part upon our expectations concerning future revenue growth and market developments.As we expand our network, we will be required to make significant capital expenditures, including the purchase of additional network equipment and software.To a lesser extent our fixed costs will also increase from the ownership and maintenance of a greater amount of network equipment including our switching systems, gateways, routers and other related systems.If our traffic volume were to decrease, or fail to increase to the extent expected or necessary to make efficient use of our network, our costs as a percentage of revenues would increase significantly. Changes in technology and service offerings could affect the ability of our Business Services segment to compete in the marketplace for cloud communications services. Our Business Services segment is subject to rapid and significant changes in technology, particularly in the emerging areas of cloud voice, cloud connectivity, cloud storage and cloud computing.Our industry has evolved significantly in these areas over the past few years, and will continue to evolve.Emerging technologies could lead to the development of newer, more convenient, more cost-effective or otherwise more attractive services.In addition, the preferences and requirements of business customers are changing rapidly.Our ability to retain current customers and attract new customers may be highly dependent on whether we choose the technologies that will ultimately have the greatest customer acceptance, are able to adopt these new technologies and offer competitive new services when appropriate, or can compete successfully against other service providers that use these new technologies, many of whom are larger or possess greater financial or technical resources.The development, introduction and marketing of such new services in response to new technologies or new customer demands may require us to increase our capital expenditures significantly.In addition, new technologies may be protected by patents or other intellectual property laws and therefore may only be available to our competitors and not to us. We may be unable to adapt to rapid technology trends and evolving industry standards, which could lead to our products becoming obsolete. The cloud services industry is subject to rapid and significant changes due to technology innovation, evolving industry standards and frequent new service and product introductions.New services and products based on new technologies or new industry standards expose us to risks of technical or product obsolescence.We will need to use technologies effectively, continue to develop our technical expertise and enhance our existing products and services in a timely manner to compete successfully in this industry.We may not be successful in using new technologies effectively, developing new products or enhancing existing products and services in a timely manner, and we cannot assure you that any new technologies or enhancements used by us or offered to our customers will achieve market acceptance. 6 Some of our services are dependent upon multiple service platforms, network elements, and back-office systems that are reliant on third party providers. We have deployed back-office systems and services platforms that enable us to offer our customers a wide array of services and features. Sophisticated back office information and processing systems are vital to our growth and our ability to monitor costs, invoice customers, provision client orders, and achieve operating efficiencies.Some of these systems are dependent upon license agreements with third party vendors.These third party vendors may cancel or refuse to renew some of these agreements, and the cancellation or non-renewal of these agreements may harm our ability to invoice customers and provide services efficiently. We may be impacted by litigation regarding patent infringement to which we were not a party. On March 8, 2007, a jury in the U.S. District Court for the Eastern District of Virginia ruled that Vonage Holdings had infringed on six patents held by Verizon Communications, and ordered Vonage to pay Verizon $58 million plus a future royalty payment equal to 5.5% of Vonage’s customer sales.The patents related in part to technologies used to connect Internet telephone users to the traditional telephone network.Vonage appealed the decision, but terminated its appeals options in November 2007, when it agreed to pay Verizon approximately $120 million in settlement.The future impact, if any, of this litigation, or of similar litigation that might be initiated by other companies against VoIP service providers, including us, is unclear.If we were restricted from using certain VoIP technologies, it could increase our cost of service or preclude us from offering certain current or future services. We rely upon certain proprietary rights in our technology, systems and business processes.If our protection of these rights were to be compromised, it could negatively affect our ability to compete or to achieve our projected financial results. Our ability to compete depends in part upon our proprietary rights in our technology, systems and business processes.In general, our technology is based on the integration and use of publicly available hardware components, and is therefore afforded little protection under existing patent law.Some of our software and systems, while developed by us, are generally not unique in such a manner as to allow protection under existing patent law.As a result, we generally rely on a combination of contractual restrictions and the general protection afforded by copyright, trademark and trade secret laws to establish and protect our proprietary rights.Such limited protection could prove insufficient to protect our proprietary rights and thereby subject us to increased competition or impact the business or our results of our operations. It is the Company’s policy to require employees, consultants and, when warranted, certain customers and vendors to execute confidentiality agreements upon the commencement of their relationships with us.These agreements provide that confidential information developed or made known during the course of a relationship with us must be kept confidential and not disclosed to third parties except under certain specific circumstances.If such policies were to prove ineffective in protecting our confidential information, our business or financial performance could be negatively impacted. The U.S. Patent and Trademark Office has granted Fusion federal registration for two trademarks, and Federal registration of those trademarks will be effective for as long as we continue to use them and renew their registrations.We are also planning to register additional trademarks and other intellectual property rights, although there can be no assurance that our effort to register these trademarks will be successful.Fusion generally does not register any of its copyrights with the U.S. Copyright Office, but relies on the protection afforded to such copyrights by the U.S. Copyright Act, which provides protection to authors of original works whether published or unpublished and whether registered or unregistered. 7 Breaches in our network security systems may harm our ability to deliver services and our reputation and result in liability. We could lose clients or expose ourselves to liability if there are any breaches to our network security systems that jeopardize or result in the loss of confidential information stored in our computer systems.Since our inception, we have experienced two known breaches of network security, which resulted in a temporary failure of certain network operations, but did not result in any losses of confidential customer information or material financial losses.However, a future network security breach could harm our ability to deliver certain services, damage our reputation or subject us to liability. Our revenue growth is dependent upon our ability to build new distribution relationships and to bring on new customers, for which there can be no assurance. Our ability to grow through efficient and cost effective deployment of our cloud services is in part dependent upon our ability to identify and contract with local, regional and national entities that will assist in the distribution of our services.If we are unable to identify, contract or maintain such distribution relationships, or if the efforts of these agents are not successful, we may not grow the customer base or achieve the revenues currently envisioned and our results of operations will be adversely impacted. We are dependent upon our ability to obtain the necessary regulatory approvals and licenses to enter new domestic and international markets in which such approvals are required.Such approvals may or may not occur as planned and may or may not be delayed. Our entry into new domestic and international markets may in certain cases rely upon our ability to obtain licenses or other approvals to operate in those markets, our ability to establish good working relationships with the relevant telecommunications regulatory authorities in those jurisdictions or our ability to interconnect to the local telephone networks in those markets.If we are not able to obtain the necessary licenses, approvals or interconnections, our ability to enter into new markets may be delayed or prevented. The cloud services industry is highly competitive and we may be unable to compete effectively. The cloud services industry, including the provisioning of cloud voice services, cloud connectivity, cloud storage and cloud computing, is highly competitive, rapidly evolving and subject to constant technological change and intense marketing by providers with similar products and services.In addition, many of our current cloud services competitors are significantly larger and have substantially greater market presence; greater financial, technical, operational and marketing resources; and more experience.In the event that such a competitor expends significant sales and marketing resources in one or several markets where we compete with them, we may not be able to compete successfully in those markets.We also believe that competition will continue to increase, placing downward pressure on prices.Such pressure could adversely affect our gross margins if we are not able to reduce our costs commensurate with the price reductions of our competitors.In addition, the pace of technological change makes it impossible for us to predict whether we will face new competitors using different technologies to provide the same or similar services offered or proposed to be offered by us.If our competitors were to provide better and more cost effective services than ours, we may not be able to increase our revenues or capture any significant market share. Industry consolidation could make it more difficult for us to compete. Companies offering cloud voice, cloud connectivity and other cloud services are, in some circumstances, consolidating.We may not be able to compete successfully with businesses that have combined, or will combine, to produce companies with substantially greater financial, technical, sales and marketing resources, or with larger client bases, more extended networks or more established relationships with vendors and distributors.If we were to experience such heightened competitive pressures, there is a risk that our revenues may not grow as expected and the value of our common stock could decline. Our ability to provide services is often dependent on our suppliers and other service providers who may not prove to be effective. A majority of the voice calls made by our clients are connected through other communication carriers, which provide us with transmission capacity through a variety of arrangements.Our ability to terminate voice traffic in our targeted markets is an essential component of our ongoing operations.If we do not secure or maintain operating and termination arrangements our ability to increase services to our existing markets, and gain entry into new markets, will be limited.Therefore, our ability to maintain and expand our business is dependent, in part, upon our ability to maintain satisfactory relationships with other domestic carriers, Internet service providers, international carriers, fiber optic cable providers and other service providers, many of which are our competitors, and upon our ability to obtain their services on a cost effective basis.In addition, if a carrier with whom we interconnect does not carry the traffic routed to it, or does not provide the required capacity, we may be forced to route our traffic to, or buy capacity from, a different carrier on less advantageous terms, which could reduce our profit margins or degrade our network service quality.In the event network service quality is degraded, it may result in a loss of customers.To the extent that any of the carriers with whom we interconnect raise their rates, change their pricing structure or reduce the amount of capacity they will make available to us, our revenues and profitability may be adversely affected. 8 We rely on third party equipment suppliers who may not be able to provide us the equipment necessary to deliver the services that we seek to provide. We are dependent on third party equipment suppliers for equipment, software and hardware components, including Cisco, Genband, BroadSoft, Dialogic (Veraz), Acme Packet and Global Convergence Solutions.If these suppliers fail to continue product development and research and development or fail to deliver quality products or support services on a timely basis, or if we are unable to develop alternative sources of supply if and as required, it could result in an inability to deliver the services that we currently provide or intend to provide, and our financial condition and results of operations may be adversely affected. Our Carrier Services business relies on the cooperation of other international carriers and/or postal telephone and telegraph companies (“PTTs”), who may not always cooperate with us in our attempts to serve a specific country or market. In some cases, the growth of our Carrier Services business requires the cooperation of other international carriers and/or the incumbent PTT in order to provide services to or from specific countries or markets.In the event the PTT, or another in-country international carrier, does not cooperate with us or support us in our efforts to serve that country, our ability to provide service to or from that country may be delayed, or the costs to provide service might increase due to our being forced to use another more expensive carrier.If we are unable to develop and maintain successful relationships with other international carriers and PTTs, our ability to cost-effectively service an important market could be adversely affected. Because our Carrier Services business segment operates on an international level, we are subject to an increased risk of tariffs, sanctions and other uncertainties that may hurt our revenues. There are certain risks inherent in doing business internationally, especially in emerging markets, such as unexpected changes in regulatory requirements, the imposition of tariffs or sanctions, licenses, customs, duties, other trade barriers, political risks, currency devaluations, high inflation, corporate law requirements and civil unrest.Many of the economies of these emerging markets we seek to enter are weak and volatile.We may not be able to mitigate the effect of inflation on our operations in these countries by price increases, even over the long-term.Also, deregulation of the communications markets in developing countries may or may not continue.Incumbent service providers, trade unions and others may resist legislation directed toward deregulation and may resist allowing us to interconnect to their networks.The legal systems in emerging markets also frequently have insufficient experience with commercial transactions between private parties, therefore we may not be able to protect or enforce our rights in some emerging market countries.Governments and regulations may change, thus impacting the availability of new licenses or the cancellation or suspension of existing operating licenses.The instability of the laws and regulations applicable to our businesses, as well as their interpretation and enforcement, could materially impact our business in those countries and adversely affect our financial condition or results of operations. The regulatory treatment of VoIP outside the United States varies from country to country.Some countries are considering subjecting VoIP services to the regulations applied to traditional telephone companies and they may assert that we are required to register as a telecommunications carrier in that country or impose other more onerous regulations.In such cases, our failure to register could subject us to fines, penalties or forfeiture of our right to do business in that country.Regulatory developments such as these could have a material adverse effect on our international operations. Additional taxation and government regulation of the cloud communications industry may slow our growth, resulting in decreased demand for our products and services and increased costs of doing business. As a result of changes in regulatory policy, we could be forced to pay additional taxes on the products and services we provide. We structure our operations and our pricing based on assumptions about various domestic and international tax laws, tax treaties and other relevant laws.Taxation authorities or other regulatory authorities might not reach the same conclusions about taxation that we have reached in formulating our assumptions.We could suffer adverse tax and other financial consequences if our assumptions about these matters are incorrect or the relevant laws are changed or modified. 9 In the U.S. our products and services are subject to varying degrees of federal, state and local regulation, including regulation by the Federal Communications Commission (“FCC”) and various state public utility commissions.We may also be subject to similar regulation by foreign governments and their telecommunications and/or regulatory agencies.While these regulatory agencies grant us the authority to operate our business, they typically exercise minimal control over our services and pricing.However, they do require the filing of various reports, compliance with public safety and consumer protection standards, and the payment of certain regulatory fees and assessments. We cannot assure you that the applicable U.S. and foreign regulatory agencies will grant us the required authority to operate, will allow us to maintain existing authority so we can continue to operate or will refrain from taking action against us if we are found to have provided services without obtaining the necessary authority.Similarly, if our pricing and/or terms and conditions of service are not properly filed or updated with the applicable agencies, or if we are otherwise not fully compliant with the rules of the various regulatory agencies, regulators or other third parties could challenge our actions and we could be subject to forfeiture of our authority to provide service, or to penalties, fines, fees or other costs.We have in the past been delinquent in certain filing and reporting obligations including, but not limited to, filings with the FCC and Universal Service Fund (“USF”) reports and payments.However, we have worked with these various federal and state regulatory agencies to complete the outstanding filings and have resolved the outstanding payment issues. In addition to new regulations being adopted, existing laws may be applied to the Internet, which could hinder our growth. New and existing laws may cover issues that include: sales and other taxes; user privacy; pricing controls; characteristics and quality of products and services; consumer protection; cross-border commerce; copyright, trademark and patent infringement; and other claims based on the nature and content of Internet materials.Changes to existing regulations or the adoption of new regulations could delay growth in demand for our products and services and limit the growth of our revenue. If we do not retain our executive officers and senior management, or if we do not continue to attract and retain qualified personnel and independent sales agents, our ability to execute our business plan could be adversely affected. Our existing executive officers and senior management have extensive experience in the telecommunications industry, as well as many years of working together as an integrated management team directing our day-to-day operations.As a result, we are dependent on those individuals and the loss of the services of one or more of these individuals could impair our ability to execute our strategy or achieve our business and financial objectives. We have entered into employment agreements with Matthew Rosen, our Chief Executive Officer, and with Jonathan Kaufman, the President of our Business Services segment.We do not have written employment agreements with any of our other executive officers. We face competition for qualified personnel, including management, technical, financial and sales personnel.We also rely on independent sales agents to market and sell our services.If we are unable to attract and retain experienced and motivated personnel, including independent sales agents, the growth of our business or the effectiveness of our day-to-day operations may be impacted and we may not be able to grow our customer base or to achieve our business or financial objectives. 10 Risks Related to our Common Stock Although our shares are widely dispersed, one voting bloc may influence the outcome of matters submitted to a vote of our stockholders; and the interests of this voting bloc may differ from other stockholders. Our directors and executive officers as a group are currently the beneficial owners of approximately 2.79 million shares, or approximately 24% of our voting stock. As a result, the extent of their ownership enables them to influence the outcome of most matters submitted to a vote of stockholders, including the election of directors and extraordinary corporate transactions, including business combinations.The interests of the holders of these shares may differ from those of other stockholders. The market price for our shares may not maintain their pre-reverse stock split market price. On May 13, 2014, we effectuated a 1:50 reverse split of the Company’s outstanding common stock.We cannot be certain that the reverse split will have a long-term positive effect on the market price of our common stock, or increase our ability to consummate acquisitions or financing arrangements in the future.The market price of our common stock is based on factors that may be unrelated to the number of shares outstanding.These factors include our performance, general economic and market conditions and other factors, many of which are beyond our control. The market price for our post-reverse stock split shares may not rise or remain constant in proportion to the reduction in the number of pre-split shares outstanding before the reverse split.Accordingly, the total market capitalization of our common stock after the reverse split may be lower than the total market capitalization before the reverse split. We are unlikely to pay cash dividends on our common stock in the foreseeable future. We have never declared or paid any cash dividends on our common stock.We intend to retain any future earnings to finance our operations and expand our business and therefore do not expect to pay any cash dividends in the foreseeable future.Holders of our outstanding preferred stock are entitled to receive dividends prior to the payment of any dividends on our common stock. The payment of dividends is also subject to provisions of Delaware law prohibiting the payment of dividends except out of surplus and certain other limitations, as well as the provisions contained in our senior lending agreement. Our common stock is subject to price volatility unrelated to our operations. The market price of our common stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us.In addition, the stock market is subject to extreme price and volume fluctuations.This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. In addition, the market price of our common stock may fluctuate significantly in response to a number of other factors, many of which are beyond our control, including but not limited to the following: ● Ability to obtain securities analyst coverage ● Changes in securities analysts’ recommendations or estimates of our financial performance ● Changes in the market valuations of companies similar to us ● Announcements by us or our competitors of significant contracts, new offerings, acquisitions, commercial relationships, joint ventures or capital commitments ● Failure to meet analysts’ expectations regarding financial performance Furthermore, companies that have experienced volatility in the market price of their stock have been subject to securities class action litigation.A securities class action lawsuit against us, regardless of its merit, could result in substantial costs and divert the attention of our management from other business concerns, which in turn could harm our business. 11 Our common stock may become subject to the “penny stock” rules of the SEC, which will make transactions in our shares cumbersome and may reduce the value of an investment in our shares. In the event that the trading price of our common stock is less than $5.00 per share, our common stock may be considered a "penny stock," and in such event trading in our common stock would be subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934.Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements.The broker/dealer must make an individualized written suitability determination for the purchaser and receive the purchaser's written consent prior to the transaction. SEC regulations also require additional disclosure in connection with any trades involving a "penny stock," including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks.These requirements severely limit the liquidity of securities in the secondary market because few brokers or dealers are likely to undertake these compliance activities.In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks include price fluctuations and the lack of a liquid market. To date, we have not been considered a “penny stock” due to an exemption from Rule 15g-9 for companies with average annual audited revenues for the prior three years of in excess of $6,000,000.However, should the exclusions from the definition of a “penny stock” change our annual revenues fall dramatically and the market price of our stock decreases to below $5.00 per share, we may become subject to rules applicable to “penny stocks” and the market for our shares may be adversely affected. The elimination of monetary liability against our directors, officers and employees under our certificate of incorporation and the existence of indemnification rights in favor of our directors, officers and employees may result in substantial expenditures by our Company and may discourage lawsuits against our directors, officers and employees. Our certificate of incorporation contains provisions which eliminate the liability of our directors for monetary damages to our Company and stockholders to the maximum extent permitted under Delaware corporate law.Our by-laws also require us to indemnify our directors to the maximum extent permitted by Delaware corporate law.We may also have contractual indemnification obligations under our agreements with our directors, officers and employees.The foregoing indemnification obligations could result in our Company incurring substantial expenditures to cover the cost of settlement or damage awards against directors, officers and employees, which we may be unable to recoup.These provisions and resultant costs may also discourage our Company from bringing a lawsuit against directors, officers and employees for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our stockholders against our directors, officers and employees even though such actions, if successful, might otherwise benefit our Company and stockholders. Our use of equity to fund operations is dilutive to stockholders and, depending upon the market price for our shares at the time of issuance, we may be required to issue shares at depressed prices. Historically, we have funded our working capital requirements through the sale of our equity.The use of our equity to fund operations is dilutive to the equity ownership of our securities by our existing stockholders.Unless we are able to generate substantial revenues to fund our operating expenses, we may be required to continue to fund operations through the sale of our equity.Moreover, the dilutive effect on our stockholders of the issuance of new equity shares is directly impacted by the market price for our shares at the time of issuance.If we are required to issue shares at a time when the market price for our shares is depressed, we will issue more shares than if the market price was higher, and the dilutive effect on our stockholders will be greater. The issuance of our common stock upon the exercise of options or warrants or the conversion of outstanding convertible securities may cause significant dilution to our stockholders and may have an adverse impact on the market price of our common stock. As of May 31, 2014, there were 6,147,663 common shares outstanding and 4,724,695 shares reserved for issuance upon conversion of outstanding preferred stock, 4,385,075 shares reserved for the exercise of outstanding warrants and 379,543 shares reserved for the exercise of outstanding stock options.The issuance of our common shares upon the exercise of stock options or warrants, or conversion of preferred stock, will increase the number of our publicly traded shares, which could depress the market price of our common stock. The perceived risk of dilution may cause our stockholders to sell their shares, which would contribute to a downward movement in the price of our shares.Moreover, the perceived risk of dilution and the resulting downward pressure on our stock price could encourage investors to engage in short sales of our shares.By increasing the number of shares offered for sale, material amounts of short selling could further contribute to progressive price declines in our shares 12 We could use preferred stock to fund operations or resist takeovers, and the issuance of preferred stock may cause additional dilution. Our amended certificate of incorporation authorizes the issuance of up to 10,000,000 shares of preferred stock, of which 5,045 shares of Series A-1, A-2 and A-4 Preferred Stock are currently issued and outstanding, and 22,838 shares of our Series B-2 Preferred Stock are currently issued and outstanding.Our certificate of incorporation gives our board of directors the authority to issue preferred stock without the approval of our stockholders.We may issue additional shares of preferred stock to raise money to finance our operations.We may authorize the issuance of the preferred stock in one or more series. In addition, we may set the terms of preferred stock, including: ● Dividend and liquidation preferences ● Voting rights ● Conversion privileges ● Redemption terms ● Other privileges and rights of the shares of each authorized series The issuance of large blocks of preferred stock could possibly have a dilutive effect to our existing stockholders.It can also negatively impact our existing stockholders’ liquidation preferences.In addition, while we include preferred stock in our capitalization to improve our financial flexibility, we could possibly issue our preferred stock to friendly third parties to preserve control by present management.This could occur if we become subject to a hostile takeover that could ultimately benefit our stockholders and us. 13 USE OF PROCEEDS We will not receive any of the proceeds from the sale of shares by the selling security holders. The selling stockholders are under no obligation to convert their preferred stock or exercise their warrants and, to the extent available under their warrants, may avail themselves of cashless exercise privileges. SELECTED FINANCIAL DATA The following selected financial data should be read together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” the consolidated financial statements and notes thereto and other financial information included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2013, end our Quarterly Report on Form 10-Q for the period ended March 31, 2014, whichare incorporated by reference into this prospectus. The consolidated statements of operations data set forth below for the fiscal years ended December 31, 2013, 2012, 2011, 2010 and 2009 and the consolidated balance sheet data at December 31, 2013, 2012, 2011, 2010 and 2009 have been derived from our audited consolidated financial statements. Fiscal Year Ended December 31, Three Months Ended March 31, STATEMENTS OF OPERATIONS DATA Revenues $ Gross profit Operating (loss) income ) (Loss) income from continuing operations ) * ) Net (loss) income attributable to common stock stockholders $ ) $ ) $ ) $ ) $ ) $ * $ ) Basic net (loss) income per common share ** $ ) $ ) $ ) $ ) $ ) $ * $ ) Diluted net (loss) income per common share ** $ ) $ ) $ ) $ ) $ ) $ * $ ) Weighted average common shares outstanding - basic ** Weighted average common shares outstanding - diluted ** BALANCE SHEET DATA Working capital $ $ ) $ ) $ ) $ ) $ $ ) Total assets Long-term debt, net of discount and current portion - - - Stockholders’ equity (deficit) $ $ ) $ ) $ ) $ ) $ $ ) * - Reflects a $2.6 million non-cash gain from the change in fair value of the Company's derivative liabilities. ** - Share and per share amounts have been restated to give effect to the reverse stock split. 14 WHERE YOU CAN FIND MORE INFORMATION We have filed with the Securities and Exchange Commission a registration statement on Form S-1 under the Securities Act covering the resale of the common stock offered by this prospectus. This prospectus, which is a part of the registration statement, does not contain all of the information in the registration statement and the exhibits filed with it, portions of which have been omitted as permitted by the SEC rules and regulations. For further information concerning us and the securities offered by this prospectus, we refer to the registration statement and the exhibits filed with it. Statements contained in this prospectus as to the content of any contract or other document referred to are not necessarily complete. Where a contract or other document is an exhibit to the registration statement, you should review the provisions of the exhibit to which reference is made. You may obtain these exhibits from the SEC, as discussed below. We are required to file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read and copy these filings, as well as the registration statement of which this prospectus forms a part, at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. You may request copies of these documents by writing to the SEC and paying the required fee for copying. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the Public Reference Room. The SEC also maintains an Internet site that contains reports, proxy and information statements and other information filed electronically with the SEC. The address of that site is www.sec.gov. The information on this website is not and should not be considered part of this prospectus and is not incorporated by reference in this document, other than that information specifically incorporated by reference below. The SEC allows us to “incorporate by reference” into this prospectus information that we file with them, which means that we can disclose important information to you by referring you to those documents. We incorporate by reference into this prospectus the documents listed below and any filings we make with the SEC under Section13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 after the date of this prospectus and prior to the termination of the offering under this prospectus; provided, however, that we are not incorporating any information furnished under either Item2.02 or Item7.01 of any Current Report on Form8-K. The information incorporated by reference is an important part of this prospectus. The information contained in this prospectus, including information we later file with the SEC, automatically updates and supersedes the previously filed information contained in our Annual Report on Form10-K, Quarterly Report on Form 10-Q and Current Reports on Form8-K incorporated herein by reference and listed below. ● Our Annual Report on Form10-K for the fiscal year ended December 31, 2013 filed with the SEC on March 31, 2014. ● Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2013 filed with the SEC on April 18, 2014. ● Our Currents Reports on Form 8-K and 8-K/A filed with SEC on January 6, January 7, January 29, February 12, April 2, April 10, May 12, May 16, June 5 and June 6, 2014. ● Our Definitive Proxy Statement filed with the SEC on February 21, 2014. ● Our Quarterly Report on Form 10-Q filed with the SEC on May 14, 2014. We will deliver without charge a copy of all of the information incorporated by reference in this prospectus to each person receiving a copy of this prospectus. If you need an additional copy of these documents, or if you would like to receive a copy of the other items referenced above, you may request copies, at no cost, by writing or telephoning us at the following address and number: Philip Turits Treasurer Fusion Telecommunications International, Inc. 420 Lexington Avenue, Suite 1718 New York, NY 10170 Telephone Number: (212) 201-2400 Copies of our SEC filings and other information about us are also available free of charge on our website at www.fusiontel.com. The information on our website is neither incorporated into, nor a part of, this prospectus and should not be considered in making a decision about the investment in our securities offered pursuant to this prospectus. 15 DESCRIPTION OF SECURITIES General The following description of our capital stock are only summaries and do not purport to be complete and are subject to and qualified by our Certificate of Incorporation and Bylaws, in each case as amended and filed with the SEC, and by the provisions of the applicable corporate laws of the State of Delaware. We are currently authorized under our Articles of Incorporation to issue 18,000,000 shares of common stock, par value $0.01 per share, and 10,000,000 shares of Preferred Stock. As of May 31, 2014, there are issued and outstanding (a)6,147,663 shares of common stock, (b)an aggregate of 5,045 shares of Series A-1, A-2 and A-4 Preferred Stock convertible into 157,095 shares, including accumulated dividends and (c)22,838 shares of Series B-2 Preferred Stock convertible into 4,567,600 shares of common stock.In addition, on that date there were 4,385,075 and 1,312,271 shares reserved for issuance upon the exercise of outstanding warrants and stock options, respectively. Our common stock is traded on NASDAQ under the symbol “FSNN.”The closing price for our common stock on the trading day immediately preceding the date of this prospectus was $6.66 per share.Continental Stock Transfer & Trust Company, New York, New York, is the transfer agent and registrar of common stock and outstanding preferred stock. Common Stock Holders of common stock are entitled to one vote for each share held of record on all matters submitted to a vote of the stockholders. Fusion may pay dividends at such time and to the extent declared by the board of directors in accordance with Delaware corporate law. Common stock has no preemptive or other subscription rights, and there are no conversion rights or redemption or sinking fund provisions with respect to such shares. All outstanding shares of common stock are fully paid and non-assessable. To the extent that additional shares of common stock may be issued in the future, the relative interests of the then existing stockholders may be diluted. The rights, preferences and privileges of common stock will be subject to the rights, preferences and privileges of holder of Fusion’s outstanding Preferred Stock, as described below. As of May 31, 2014, 6,147,663 shares of common stock are issued and outstanding, held of record by approximately 478 persons. Series B-2 Convertible Preferred Stock Between December 31, 2013 and January 31, 2014 we issued an aggregate of 22,838 shares of Series B-2 Cumulative Convertible Preferred Stock (the “Series B-2 Preferred Stock”). Each share of Series B-2 Preferred Stock has a stated value of $1,000; and is senior to all of the Series A Preferred Stock and common stock of the Company currently authorized for issuance. Each share of Series B-2 Preferred Stock is convertible into shares of our common stock at a conversion price of $5.00 per share (the “Preferred Conversion Price”), subject to adjustment.Subject to the other terms of the Series B-2 Preferred Stock, the Series B-2 Preferred Stock sold to the Investors is convertible into an aggregate of4,567,600 shares of our common stock (the “Conversion Shares”).In conjunction with the issuance of the Series B-2 Preferred Stock, we also issued warrants to purchase an aggregate of 1,461,632 shares of the Company’s common stock (the “Investor Warrants”) at an exercise price of $6.25 per share, as adjusted for stock splits, combinations and reclassifications.The Investor Warrants may be exercised for five years following the date of issuance. Subject to certain exceptions, we also agreed that on or prior to May 12, 2014, we would file a registration statement with the SEC registering the resale of the Conversion Shares and the shares issuable under the Investor Warrants, and to use our reasonable commercial efforts to cause the registration statement to become effective not more than 150 days thereafter.The registration rights agreement with the holders of the Series B-2 Preferred stock provides that in the event the Company fails to timely file the registration statement, fails to cause the registration statement to become effective within the time provided, or fails to provide the holders with an effective registration statement permitting re-sales by the holders, then as liquidated damages and not as a penalty, the Company is required to pay each holder an amount equal to 1% of the aggregate amount invested by such holder for each 30-day period or pro rata portion thereof following the date by which such registration statement should have been filed or become effective; provided, that the maximum payment to each holder shall not exceed 6% of the aggregate amount invested by such holder. We filed the registration statement of which this prospectus forms a part within the time required by the registration rights agreement. 16 Commencing January 1, 2016, we have the right to force the conversion of the Series B-2 Preferred Stock into common stock at the Preferred Conversion Price; provided that the volume weighted average price for our common stock is at least $12.50 for ten consecutive trading days.In addition, shares of Series B-2 Preferred Stock bear a cumulative 6% annual dividend payable quarterly in arrears commencing March 31, 2014, in cash or shares of common stock, at the option of the Company. Series A Preferred Stock Fusion also has outstanding shares of Series A Preferred Stock in designated classes, as follows: Designation Number of Shares Authorized Number of Shares Outstanding Conversion Price A-1 $ A-2 $ A-4 45 45 $ Each “A” series of preferred stock (the “Series A Preferred Stock”) has a stated value of $1,000 per share and is entitled to cumulative dividends on the outstanding stated value of the preferred stock at the rate of eight (8%) percent per annum, payable in arrears, when and if declared by the Board of Directors, in cash or, in certain instances, in shares of registered Fusion common stock. Upon the liquidation of the Company, and after the payment of all amounts due to creditors and senior preferred stock holders, the holders of Series A Preferred Stock are entitled to a liquidation preference equal to the greater of the stated value of the preferred stock and the amount the holders would have received had they converted their Series A Preferred Stock into common stock prior to liquidation. Each share of Series A Preferred Stock may be converted (a) by the registered holder into shares of our common stock at the conversion price set forth in the table, subject to adjustment, and (b) by Fusion, in the event its common stock trades at an average price of at least 220% of the applicable conversion price over a ninety (90) day period. The consent of holders of a majority of each class of Series A Preferred Stock is required in order to (a) amend Fusion’s Articles or Bylaws to change any of the rights, preferences or privileges of the preferred stock to reduce the dividend rate, reduce the liquidation preference or make the Series A Preferred Stock redeemable, (b) permit any subsidiary to issue or sell any of its securities (except to Fusion or a wholly-owned subsidiary) or sell any of their respective assets, other than at arms’ length at fair market value or (c) increase or decrease the number of shares of each class of Series A Preferred Stock. The consent of holders of each class of Series A Preferred Stock was obtained in connection with the creation and sale of the Series B-2 Preferred Stock. 17 Common Stock Purchase Warrants We have, from time to time, issued common stock purchase warrants, primarily in connection with prior offerings of our equity securities and our senior debt. The following table provides information concerning our outstanding common stock purchase warrants: Event Requiring Issuance Total Number of Shares Issuable upon Exercise of Warrants Term of Warrant Expiration Date Per Share Exercise Price (subject to adjustment) Offering of Series B-2 Preferred Stock 5 Years December 31, 2018 and January 24, 2019 $ July 2013 Offering of Common Stock and Warrants 5 Years Various dates through October 12, 2018 $
